Citation Nr: 1645168	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and from December 1984 to January 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned at a Board videoconference hearing held in October 2011; the transcript of the hearing is of record.

In March 2012, July 2014, and May 2015, the Board remanded the claim for evidentiary development and the matter is again before the Board for further appellate proceedings.  In May 2015, the Board denied service connection for a right hip disability as secondary to a service-connected disease or injury and remanded the issue of right hip direct service connection.  


FINDING OF FACT

A right hip disability did not manifest in service and arthritis was not manifest within the first post-service year, and such right hip disability is not otherwise related to service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2015, the Board remanded the claim and directed the VA examiner to obtain a VA addendum medical opinion to determine whether the Veteran's degenerative joint disease of the right hip is related to any event in service on a direct basis.  The Board also requested the Veteran's record be reviewed again and, if any benefit sought on appeal remains denied, for a supplemental statement of the case to be provided to the Veteran and his representative.  In September 2015, the VA examiner rendered an addendum medical opinion, the examiner provided the requested information and supported his opinion with rationale, and, also in September 2015, the Veteran was provided a supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records and service personnel records have been obtained and appear to be complete.  In addition, VA obtained any outstanding and relevant post service treatment records referable to the right hip.

The Veteran has undergone VA examinations in connection with his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  The Veteran was previously provided VA examinations regarding his right hip in April 2010, July 2010, and April 2012, and the VA examiner reviewed the available records and provided additional medical opinions in August 2014 and in June 2015.  The Board finds that these examinations and opinions together provide sufficient information to decide the claim of service connection on a direct basis.

As noted above, VA provided the Veteran with a hearing before the Board.  During the October 2011 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran states that he has a current right hip disability that began in service and it is related to service, namely caused by a fall.  The Veteran's April 2010 X-rays show degenerative joint disease in his right hip.  

The Veteran related his right hip arthritis to a fall.  There are reports of two separate events, both falls occurring sometime in the late 1980s.  The first event is a 30-foot-fall from a ladder while repairing a lighthouse.  March 2010 Statement in Support of Claim.  Medical records exist attesting to a fall from a ladder.  See October 1988 Emergency Room Treatment Records (showing treatment for an injury to the left shoulder, including a separation of the AC joint); January 1989 Service Treatment Record (containing a medical history note that the Veteran fall from a ladder some time prior to January 1989). 

The Veteran's second fall reportedly occurred from a seawall.  In the October 2011 Hearing Transcript, the Veteran associated the right hip arthritis to a back injury caused by a fall while trying to straighten a fence on the seawall at the U.S. Coast Guard Academy.  This testimony corresponds with an April 2012 VA examination, which reports the Veteran stated his right hip area pain started when "he was on the seawall pushing on the metal fence and was pushing it into place to be re-welded.  He said that had his left foot slip[ped] with one right foot staying on a seawall and the other foot [went] into the marsh water.  He said the lower extremity was contorted bending the ankle and knee."  April 2012 VA Examination, at 16.  No service treatment records exist for this event.

Both the Veteran's original March 2010 Statement in Support of Claim and the most recent September 2015 VA addendum medical opinion refer to a fall from a ladder as the cause of an in-service injury, while the April 2012 VA Examination and the October 2011 Hearing Testimony refer to a fall from a seawall. Nonetheless, as there is record of an in-service fall, the Board finds that the required in-service event is shown.

On the other hand, the preponderance of the evidence is against a finding that the Veteran's current right hip arthritis manifested in service or within the first post-service year, or that such arthritis is otherwise etiologically related to service, to include as a result of the in-service fall.

The Veteran states his right hip disability started when he fell in 1987 and reports he had continuing right hip pain since service.  See December 2010 VA Form 9.  From the time of the fall forward, the Veteran states he was unable to distinguish sciatica from pain in his hip.  Id.  The Veteran's representative stated in the October 2011 Hearing that "Mr. Kimpston has always had the problem, the pain in the right hip.  He was led to believe it was all due to the back problem since he's always had the pain going down that right side and always having the pain in the hip."

The Veteran's service treatment records are negative for right hip findings.  No separation examination was performed when the Veteran retired in January 2002.  A VA examination in April 2002 stated the Veteran reported right leg numbness while standing or walking. 

The June 2015 VA examiner traced the degenerative joint disease's onset to the natural aging process, not connected to trauma experienced from a fall in the late 1980s.  In June 2015, the VA examiner in an addendum opinion stated: 

The [V]eteran relates his right hip arthritis to a fall in 1987 when he fell from a ladder onto his left shoulder and was taken to the hospital for examination.  He states that from that fall onward he was unable to distinguish sciatica from hip pain.  In a report of medical history in 1986 the [V]eteran had complained of daily pain down both hips to either one or both thighs after standing for a while.  This bilateral radiating pain was more likely than not radicular pain from his lumbar spine.  Radicular pain can often be mistaken for intrinsic hip joint pain.  In this [V]eteran's case it almost certainly was radicular in nature, since injury to the hip should have resulted in the development of right hip pain over the ensuing time in service.  However, on a periodic medical exam dated 7/11/1994 there is no mention of any right hip problem, nor is there mention of any right hip problem on subsequent medical exams on 1/30/1996 and 1/21/1998, the last one being 11 years following his fall and alleged hip injury.  Trauma 11 years previously should after a decade have produced some x-ray evidence of DJD.  Finally, as I stated in a previous opinion dated 7/12/2010, it is more likely than not that his DJD is a reflection of the aging process in a man who has been physically active all his life, particularly in view of the fact both hips show early DJD changes on films dated 4/20/2010.  This symmetry is in keeping with natural aging changes, as opposed to unilateral arthritis seen in trauma to one hip.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this instance, the Veteran attended nursing school for a Bachelor of Science in Nursing.  See October 2011 Hearing Transcript.  As a result, the Veteran is not a layperson and his view regarding the etiology of his right hip disorder is competent and entitled to some weight.  However, it does not appear that the Veteran based his opinion on supporting data or radiological finding.  Further, the Veteran himself stated that he could not distinguish sciatica from hip pain.  For these reasons, the Veteran's medical opinion has little probative value.  

On review, the Board finds that the most probative evidence of record as to whether there is a relationship between the right hip disability and the Veteran's service is the June 2015 VA addendum medical opinion.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner's June 2015 opinion meets these criteria.  For these reasons, the June 2015 VA examiner's medical opinion outweighs the Veteran's medical opinion on this issue.  Additionally, the June 2015 VA examiner's opinion is not contradicted by the remaining VA examinations and service treatment records.  Further, the VA examiner in June 2015 is a medical doctor and, therefore, he has greater medical expertise than the Veteran.  

Finally, the Board notes that DJD is a recognized chronic disease for VA purposes.  However, in this case, arthritis was not noted during service or within one year of separation.  In addition, though the Veteran reported continuing right hip symptoms since service, these reports are outweighed by highly probative June 2015 VA examiner's opinion which does not establish that he had the required combination of manifestations sufficient to identify the disease entity in service or within the first post-service year.  The first notation of a right hip disability in the post-service treatment records is in April 2010.  While the Veteran stated the pain he associates with his right hip arthritis started in-service, the Veteran also stated that he was unable to discern the right hip pain from sciatica during service and immediately after.  The VA examiner, in the June 2015 opinion, stated that the Veteran's reported symptoms were unrelated to the right hip DJD and it did not manifest in service or within the first post-service year.  In essence, arthritis of the hip was not noted or manifest during service or within one year of separation.  He did not have characteristic manifestations sufficient 6to identify the disease entity and the reports of continuity are not credible.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Further, in light of the highly probative June 2015 VA opinion, the Board concludes that the preponderance of the evidence is against a finding that there is a nexus between the current disability and any in-service fall.  There is no indication by the Veteran or the record that the current right hip disability is otherwise etiologically related to service.  Indeed the weight of the evidence shows that the Veteran's right hip arthritis is due to aging.  Therefore, service connection for a right hip disability is not warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In support of his claim, the Veteran has submitted medical literature referable to degenerative joint disease and sciatica.  At the October 2011 Board Hearing, the Veteran indicated that these articles would hopefully establish that the arthritis in his right hip is not simply due to age; rather he believes these articles can show that degenerative arthritis is traumatic in origin.  Competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, these articles do not directly address whether the Veteran's arthritis was caused by a fall in service. Such evidence is not directly relevant to, and thus is not probative of, the Veteran's specific right hip disability claim. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right hip disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


